DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-3 and 5-10 are allowed.


REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-3 and 5-10 are allowable because the prior art made of record (Majuemer et al (US 20140074841 A1) and Shinjo (US 20090210414 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended.
Specifically, the prior art Majuemer teaches a non-transitory computer readable storage medium including instructions that when executed by one or more processors perform a method for improving data retrieval performance (claim 1), the method comprising:
Initiating an index search for retrieving a target index key from a root node of an index tree (Fig 1, [0021], Fig 2, [0022]-[0023], “To navigate to leaf node 210 containing a key value of forty, the pointer to the right of the key value of thirty and to the left of the key value of sixty is used” an index search for retrieving a target index key (For example key “210” with key value of “40”) from a root node (202) with key value of “100” of an index tree (B-tree 200),.); 
Performing an index tree search to a child node along a link connected to the child node (Fig 2, [0022]-[0023], “To navigate to leaf node 210 containing a key value of forty (an index tree search), the pointer to the right of the key value of thirty and to the left of the key value of sixty is used (child node).”);
Reading a currently searched node (Fig 2, [0022]-[0023], reading step);
And further implicitly teaches Comparing an upper bound key and a lower bound key of the currently searched node with the target index key, wherein at least one of the upper bound key or the lower bound key of each node, which corresponds to an index structure change, is updated ([0027], see also [0006], Fig 5, [0034], the B-tree Path (an index structure change) data structure 502 is adjusted and rebalanced); and Determining whether the index search route need to be changed ([0034]).
But both Majuemer and Shinjo fail to teach:
Comparing an upper bound key and a lower bound key of the currently searched node with the target index key, wherein at least one of the upper bound key or the lower bound key of each node, which corresponds to an index structure change, is updated;
Determining whether the index search route need to be changed,
wherein when the index structure is changed during the index search process, the index structure change is detected based on the upper bound key and the lower bound key, and when the structure of the index tree is changed during the index search process and the change of the index search route is determined, the index search is retried from a close node based on the upper bound key and the lower bound key.
 
4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Shinjo (US 20090210414 A1).

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169